United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2332
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Manuel Fujarte

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Waterloo
                                   ____________

                              Submitted: June 26, 2019
                                 Filed: July 1, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Manuel Fujarte directly appeals the sentence the district court imposed after he
pleaded guilty to a drug offense. Before sentencing, Fujarte requested a downward
departure under U.S.S.G. § 5K2.23 based on time he spent in custody serving two
state sentences. At sentencing, the district court stated that it would grant Fujarte
“credit” for the time. The court’s comments, as well as the judgment, indicated that
the Bureau of Prisons (BOP) was ordered to provide the credit, pursuant to section
§ 5K2.23. Fujarte did not object. In this court, he argues that the district court erred
in ordering the BOP to grant him credit for the time rather than adjusting the length
of his federal sentence.

       Because Fujarte did not raise this challenge below, we review for plain error.
See United States v. Franklin, 695 F.3d 753, 757 (8th Cir. 2012). Section 5K2.23
provides that a departure may be appropriate if the defendant has completed a prison
term for another offense that is relevant conduct to the instant offense of conviction,
referencing U.S.S.G. § 5G1.3(b). See U.S.S.G. §§ 5K2.23, 5G1.3(b)(1) (providing
that under certain circumstances district court shall adjust federal sentence to account
for time served on undischarged prison term). We agree with Fujarte that in granting
relief under section 5K2.23, a district court must adjust the length of the defendant’s
sentence rather than order the BOP to grant credit for time served. See In re U.S.
Bureau of Prisons, 918 F.3d 431, 439 (5th Cir. 2019) (if sentencing court determines
BOP will not credit defendant’s prior time served, court can reduce defendant’s
sentence under § 5G1.3(b) or § 5K2.23, but court cannot simply order BOP to award
credit); cf. United States v. Woods, 717 F.3d 654, 658 (8th Cir. 2013) (stating that
because BOP is responsible for computing sentencing credit, § 5G1.3(b) does not
authorize a district court to grant credit for time served; instead, under specific
circumstances, court is instructed to “adjust” defendant’s sentence to account for
undischarged prison terms). Because the district court intended to account for
Fujarte’s time served but failed to adjust his sentence, the court plainly erred. We
further conclude that the error was prejudicial, as the government indicates in its brief
that the BOP will be unable to grant the credit that the district court intended for
Fujarte to receive. See Franklin, 695 F.3d at 757 (discussing showing of prejudice
required when defendant seeks plain-error review in sentencing context).
Accordingly, we remand for resentencing.
                        ______________________________



                                          -2-